Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
EXAMINER'S AMENDMENT
2.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Samuel W. Riebe on 11/3/2021. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
3.	This office action is a response to amendments submitted on 08/20/2021 and subsequent examiner's amendment agreed on 11/3/2021.
4.	Claims 1, 4, 7-10, 12-13, 20, 24-26 and 29-30 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
7.	Sander (US 20180190418 A1), Dharan (US 20150008778 A1) and Bakholdin et al. (US 6175172) are the closest prior art disclosed.
However, regarding apparatus/system claim 1 and its corresponding method claim 10, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a lower force sensor configured to measure another force on the lower contact bearings; and  an off-loading magnet configured to provide a vertical off-loading force that lifts the rotor against the upper contact bearings; and, a memory slot of the one or more memory slots communicatively coupled to a functional module, the functional module configured to store operation data of the flywheel energy storage device in the memory unit and configured to update stored operation data of the flywheel energy storage device, the memory unit coupled to the processor and configured to store instructions that, in response to being executed by the processor, cause the energy storage system to: operate based on the stored operation data regardless of whether the functional module is communicatively coupled to the memory unit; and adjust the vertical off-loading force in response to: the vertical off-loading force being less than a threshold off-loading force; or the force on the upper contact bearings being different than a target force”.
The prior arts although disclosing the general aspect of the flywheel on a generic processor the prior arts do not fairly anticipate or the combination will be improper as to show these features along with employing a lower force sensor to measure another force on the lower contact bearings; and an off-loading magnet configured to provide a vertical off-loading force that lifts the rotor against the upper contact bearings; and adjust the vertical off-loading force in response to: the vertical off-loading force being less than a threshold off-loading force; or the force on the upper contact bearings being different than a target force. Hence, these limitations as claimed are considered  novel. 
Related Prior Arts Made of Record
8.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
Viassolo (US 20120049516 A1) shows an energy storage system including an energy storage device configured to be charged by the wind turbines, the energy storage device configured to output a second portion of the power to the point of common connection; and a supervisory controller coupled in communication with the energy storage system and in communication with the wind farm further comprising: at least one first sensor configured to provide sensor readings to the supervisory controller representing state information of the wind farm; and at least one second sensor configured to provide sensor readings to the supervisory controller representing state information of the energy storage system; wherein the supervisory controller causes the control algorithm to generate an optimal path for the first and second power references, the state information of the wind farm as a first input to the control algorithm, and the state information of the energy storage device as a second input to the control algorithm.
Husted et al. (US 20030023780 A1) shows A flywheel device comprising: a housing; a rotor disposed within the housing; a lower bearing assembly comprising lower bearings and an upper bearing assembly comprising upper bearings disposed between the rotor and a plate; and an off-loading electromagnet configured to provide a vertical off-loading force that lifts the rotor against the upper bearings in a vertical direction and off of the lower bearings.


New Set of Amended claims (Examiner Amendment)
9.	The Claims have been amended as follow:

1.	(Currently Amended)  An energy storage system comprising: 
a flywheel energy storage device, comprising:
a housing section;
a rotor disposed within the housing section;
lower contact bearings and upper contact bearings, each disposed between the rotor and the housing section;
an upper force sensor configured to measure a force on the upper contact bearings; 
a lower force sensor configured to measure another force on the lower contact bearings; and  
an off-loading magnet configured to provide a vertical off-loading force that lifts the rotor against the upper contact bearings; and
a processor coupled to the flywheel energy storage device; 
a memory unit comprising one or more memory slots, a memory slot of the one or more memory slots communicatively coupled to a functional module, the functional module configured to store operation data of the flywheel energy storage device in the memory unit and configured to update stored operation data of the flywheel energy storage device, the memory unit coupled to the processor and configured to store instructions that, in response to being executed by the processor, cause the energy storage system to: 
operate based on the stored operation data regardless of whether the functional module is communicatively coupled to the memory unit; and
adjust the vertical off-loading force in response to: 
the vertical off-loading force being less than a threshold off-loading force; or 


2. – 3.	(Canceled)  

4.	(Previously Presented)  The energy storage system of claim 1, wherein the flywheel energy storage device further comprises a vacuum control system that controls a vacuum pressure within the housing section.

5. – 6.	(Canceled)

7.	(Previously Presented)  The energy storage system of claim 1, further comprising a user interface configured to facilitate control and monitoring of the flywheel energy storage device.

8.	(Previously Presented)  The energy storage system of claim 1, wherein the processor is configured to transmit control signals causing the flywheel energy storage device to store energy based on customizable parameters associated with the flywheel energy storage device.

9.	(Previously Presented)  The energy storage system of claim 8, wherein the customizable parameters comprise a motor efficiency matrix.


applying a magnetic force via an electromagnet to move a rotor of a flywheel energy storage device toward upper contact bearings of the flywheel energy storage device;
sensing a force applied to the upper contact bearings by the rotor; and
setting an amount of current passing through the electromagnet to a lift current in response to a threshold off-loading force being greater than the magnetic force applied to move the rotor toward the upper contact bearings, the lift current causing the rotor to lift and the force applied to the upper contact bearings to increase;
receiving, at a processing device from a functional module, operation data of the flywheel energy storage device;
storing, in a memory of the flywheel energy storage device, the operation data in response to the functional module being communicatively coupled to the memory; and
transmitting control signals to the flywheel energy storage device based at least partially on stored operation data such that the flywheel energy storage device continues to operate regardless of whether the functional module is communicatively coupled to the memory.

11.	(Canceled)

12.	(Previously Presented)  The method of claim 10, further comprising transmitting control signals causing the flywheel energy storage device to store energy at least partially based on parameters associated with the flywheel energy storage device.



14. – 19.	(Canceled)  

20.	(Previously Presented)  The energy storage system of claim 1, wherein the upper force sensor is between the upper contact bearings and the housing section.

21. – 23.	(Canceled)  

24.	(Previously Presented)  The energy storage system of claim 1, wherein the off-loading magnet comprises an electromagnet.

25.	(Previously Presented)  The energy storage system of claim 1, wherein the energy storage system is configured to adjust the vertical off-loading force to minimize a load on both the upper contact bearings and the lower contact bearings.

26.	(Currently Amended)  The method of claim 10, wherein applying a magnetic force via an electromagnet comprises applying a vertical off-loading force via the electromagnet to lift the rotor toward the upper contact bearings to prevent the rotor from dropping.

27. – 28.	(Canceled)  

29.	(Currently Amended)  The method of  claim 10, further comprising decreasing the amount of current passing through the electromagnet in response to the sensed force applied to the upper contact bearings by the rotor being greater than a target force.

30.	(Currently Amended)  The method of  claim 10, further comprising increasing an amount of current passing through the electromagnet in response to the sensed force applied to the upper contact bearings by the rotor being less than a target force.

31.	(Canceled)


Conclusion
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837